DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 05/15/2022.
Claims 1-6 and 8-17 are pending. 
Response to Arguments
Applicant’s arguments, see page 5, filed 05/15/2022, with respect to the rejection of claims 1-6 and 8-17 under 35 U.S.C. 112(a) and (b) have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-17 under 35 U.S.C. 112(a) and (b) has been withdrawn.
Applicant's arguments filed 05/15/2022 regarding the rejection of claims 1-6 and 8-17 under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
Rejection of claims 1-6 and 8-17 under 35 U.S.C. 101
Independent claims 1, 10, and 12 have been amended to include “wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave” and “graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion”. Applicant argues that the addition of these limitations overcomes the rejection under 35 U.S.C. 101. Examiner respectfully disagrees. 
As recited, claims 1, 10, and 12 recite a method and system for assessing obstruction in a blood vessel by measuring a delay in wave propagation of a blood perfusion wave, correlating the delay to the amount of occlusion in the blood vessel, identifying respiratory and cardiac components of the perfusion wave, detecting partial arterial occlusion based on correlation to attenuation of a cardiac component of the perfusion wave, and graphically or numerically displaying existence of peripheral artery disease or arterial lesion. The limitation of assessing obstruction in a blood vessel, as drafted in claims 1, 10, and 12 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “measuring a delay in wave propagation of a blood perfusion wave” in the context of this claim encompasses a clinician measuring a patient’s pulse at their wrist, and determining if there is a delay between pulses – the larger the delay, the larger the occlusion. In the context of this claim, “identifying respiratory and cardiac components and modulations of said perfusion wave; and non-invasively detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave” encompasses a clinician visually identifying respiratory and cardiac components of a perfusion wave and correlating attenuation of the cardiac component to partial arterial occlusion, and based on the correlation, determining an existence of disease. The addition of the step of “graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion” does not add significantly more, as the claims are still directed towards an abstract idea that falls under the “mental process” grouping. Simply providing a graphical or numerical existence of disease does not add significantly more. Due to the reasons discussed above, the rejection of claims 1-6 and 8-17 under 35 U.S.C. 101 is maintained. 
Rejection of claims 1-6 and 8-17 under 35 U.S.C. 103
Independent claims 1, 10, and 12 have been amended to include “wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave” and “graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion”. Applicant argues that Allen’05 fails to disclose using the prolongation of the first phase of the perfusion wave to determine existence of an obstruction in the artery. Examiner respectfully disagrees. 
Allen’05 discloses it is known that prolongation of the first phase is present when there is low grade or high grade arterial disease (e.g. Page 816, Fig. 2(a): the graph showing the data for PTTf (pulse transit time from ECG R wave to pulse foot, i.e. the first phase of the perfusion wave) shows that patients with low grade arterial disease (LG) and high grade arterial disease (HG) have increased timing; Sentence spanning pages 815-817: “Overall, the higher the grade of disease the greater the pulse delay (increased timing)”; Page 814, lines 2-5: describing the different timing acronyms and details: “The good quality pulses were then characterized in terms of timing in seconds (pulse transit time from ECG R wave to pulse foot [PTTf] and to pulse peak [PTTp] and the foot-to-peak rise time [RT]), foot-to-peak amplitude [AMP]”). Therefore, it would have been obvious to modify the invention of Frederick in view of Allen to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase, and graphically presenting a prolongation of said first phase of the perfusion wave to display existence of peripheral artery disease as taught by Allen’05 in order to provide the predictable results of identifying and displaying the delay in wave propagation. 
Claim Objections
Claims 1, 3, 10, and 12 objected to because of the following informalities:  
Claims 1, 3, 10, and 12 recite “(c) a r second phase”. This should read “(c) a second phase”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave” which is already recited in independent claim 1, lines 6-9, from which claim 3 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for assessing obstruction in a blood vessel by measuring a delay in wave propagation of a blood perfusion wave, correlating the delay to the amount of occlusion in the blood vessel, identifying respiratory and cardiac components of the perfusion wave, detecting partial arterial occlusion based on correlation to attenuation of a cardiac component of the perfusion wave, and graphically or numerically displaying existence of peripheral artery disease or arterial lesion. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 10 are directed towards a method, and claim 12 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 10, and 12 recite a method and system for assessing obstruction in a blood vessel by measuring a delay in wave propagation of a blood perfusion wave, correlating the delay to the amount of occlusion in the blood vessel, identifying respiratory and cardiac components of the perfusion wave, detecting partial arterial occlusion based on correlation to attenuation of a cardiac component of the perfusion wave, and graphically or numerically displaying existence of peripheral artery disease or arterial lesion. The limitation of assessing obstruction in a blood vessel, as drafted in claims 1, 10, and 12 is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “measuring a delay in wave propagation of a blood perfusion wave” in the context of this claim encompasses a clinician measuring a patient’s pulse at their wrist, and determining if there is a delay between pulses – the larger the delay, the larger the occlusion. In the context of this claim, “identifying respiratory and cardiac components and modulations of said perfusion wave; and non-invasively detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave” encompasses a clinician visually identifying respiratory and cardiac components of a perfusion wave and correlating attenuation of the cardiac component to partial arterial occlusion, and based on the correlation, determining an existence of disease. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a processor and sensors are recited at a high level of generality (i.e., as generic computer elements to measure the delay in wave propagation (data gathering) and correlate the delay to an amount of occlusion (data processing) and display existence of disease) such that they amount to no more than mere instructions to apply the exception using a generic computer component.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and sensors to perform the steps of assessing obstruction in a blood vessel amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05. 
Regarding claim 1, Frederick teaches a method for assessing obstruction in a blood vessel (e.g. Par. [0046]: circulatory dysfunction is measured) comprising: 
measuring a delay in wave propagation of a blood perfusion wave, which is 5associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14), and correlating said delay to an amount of occlusion in the blood vessel (e.g. Par. [0028]), wherein an increase in said delay is correlated as an increase in the amount of occlusion (e.g. Par. [0040], lines 4-8); and
identifying respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
However, Frederick fails to teach wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave; detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. Allen is directed towards the accuracy of bilateral photoplethysmography toe pulse measurement technique for the detection of lower limb peripheral arterial disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, left column, second full paragraph: disease detection using photoplethysmography is possible because the part of the waveform that related to cardiac changes becomes damped, delayed, and diminished with increasing severity of disease.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
However, Frederick in view of Allen fails to disclose wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay to be a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time (e.g. Page 814, lines 2-4); (b) a first phase of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have an initial slow phase of diminishing amplitude – see annotated figure below) and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have a fast second phase of increasing amplitude – see annotated figure below), and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion (e.g. Page 816, Fig. 2(a): the graph showing the data for PTTf (pulse transit time from ECG R wave to pulse foot, i.e. the first phase of the perfusion wave) shows that patients with low grade arterial disease (LG) and high grade arterial disease (HG) have increased timing; Sentence spanning pages 815-817: “Overall, the higher the grade of disease the greater the pulse delay (increased timing)”; Page 814, lines 2-5: describing the different timing acronyms and details: “The good quality pulses were then characterized in terms of timing in seconds (pulse transit time from ECG R wave to pulse foot [PTTf] and to pulse peak [PTTp] and the foot-to-peak rise time [RT]), foot-to-peak amplitude [AMP]”).
Annotated Fig. 1 of Allen’05:

    PNG
    media_image1.png
    855
    827
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase, and graphically presenting a prolongation of said first phase of the perfusion wave to display existence of peripheral artery disease as taught by Allen’05 in order to provide the predictable results of identifying and displaying the delay in wave propagation.
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 2, Frederick fails to disclose wherein said delay in wave propagation is associated with a change in a shape of said perfusion wave. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay in wave propagation to be associated with a change in a shape of said perfusion wave (e.g. Page 815, Figure 1: the shape of the perfusion wave of the healthy patient is different from the shape of the wave of the diseased patient; Abstract: shape characteristics of the pulse wave was extracted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include the delay in wave propagation to be associated with a change in a shape of said perfusion wave as taught by Allen’05 in order to provide the predictable results of improved determination of occlusion in blood vessels.
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 3, Frederick fails to disclose wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay to be a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time (e.g. Page 814, lines 2-4); (b) a first phase of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have an initial slow phase of diminishing amplitude – see annotated figure below) and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have a fast second phase of increasing amplitude – see annotated figure below).
Annotated Fig. 1 of Allen’05:

    PNG
    media_image1.png
    855
    827
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase as taught by Allen’05 in order to provide the predictable results of identifying the delay in wave propagation.
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 4, Frederick further teaches wherein said delay in wave propagation to be associated with a change in the power spectrum (e.g. Par. [0041]: the delay time is associated with a temporal shift in the spectral domain).
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 5, Frederick fails to disclose measuring said delay in wave propagation in left and right limbs and comparing the delay in each of the limbs. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known to measure said delay in wave propagation in left and right limbs and comparing the delay in each of the limbs (e.g. Abstract: timing of the pulse waves were analyzed for both right and left toe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include measuring delay in wave propagation in left and right limbs and comparing the delay in each of the limbs as taught by Allen’05 in order to provide the predictable results of identifying and measuring delay in wave propagation to assess obstruction in blood vessels.
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 6, Frederick further teaches wherein measuring said delay is done by measuring coherence between different limbs or sites, or between different 20acquisitions in time (e.g. Par. [0041]: coherence between the signals is calculated).
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 9, Frederick further teaches wherein differentiating between said 30respiratory and said cardiac components is done by quantifying changes in a spectrum between different limbs or sites or between different acquisitions in time (e.g. Par. [0024], lines 3-7; Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations).
Regarding claim 10, Frederick teaches a method for assessing obstruction in a blood vessel (e.g. Par. [0046]: circulatory dysfunction is measured) comprising: 
measuring a wave propagation of a blood perfusion wave, which is associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14); and
identifying respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
However, Frederick fails to teach wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave; detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. Allen is directed towards the accuracy of bilateral photoplethysmography toe pulse measurement technique for the detection of lower limb peripheral arterial disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, left column, second full paragraph: disease detection using photoplethysmography is possible because the part of the waveform that related to cardiac changes becomes damped, delayed, and diminished with increasing severity of disease.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
However, Frederick in view of Allen fails to disclose wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay to be a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time (e.g. Page 814, lines 2-4); (b) a first phase of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have an initial slow phase of diminishing amplitude – see annotated figure below) and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have a fast second phase of increasing amplitude – see annotated figure below), and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion (e.g. Page 816, Fig. 2(a): the graph showing the data for PTTf (pulse transit time from ECG R wave to pulse foot, i.e. the first phase of the perfusion wave) shows that patients with low grade arterial disease (LG) and high grade arterial disease (HG) have increased timing; Sentence spanning pages 815-817: “Overall, the higher the grade of disease the greater the pulse delay (increased timing)”; Page 814, lines 2-5: describing the different timing acronyms and details: “The good quality pulses were then characterized in terms of timing in seconds (pulse transit time from ECG R wave to pulse foot [PTTf] and to pulse peak [PTTp] and the foot-to-peak rise time [RT]), foot-to-peak amplitude [AMP]”).
Annotated Fig. 1 of Allen’05:

    PNG
    media_image1.png
    855
    827
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase, and graphically presenting a prolongation of said first phase of the perfusion wave to display existence of peripheral artery disease as taught by Allen’05 in order to provide the predictable results of identifying and displaying the delay in wave propagation.
Claim 10 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 11, Frederick further teaches wherein differentiating between said 30respiratory and said cardiac components is done by quantifying changes in a spectrum between different limbs or sites or between different acquisitions in time (e.g. Par. [0024], lines 3-7; Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations).
Regarding claim 12, Frederick teaches a system for assessing obstruction in a blood vessel comprising: 
a sensor configured to measure a delay in wave propagation of a blood 10perfusion wave, which is associated with flow of blood through a blood vessel (e.g. Par. [0018], lines 11-14); and 
a processor configured to correlate said delay to an amount of occlusion in the blood vessel (e.g. Par. [0028]), wherein an increase in said delay is correlated as in increase in the amount of occlusion (e.g. Par. [0040], lines 4-8); and
wherein said processor is configured to identify respiratory and cardiac components and modulations of said perfusion wave (e.g. Par. [0017]: different frequencies are provided for cardiac band fluctuations and respiratory fluctuations). Frederick further teaches it is known to non-invasively detect characteristics of an individual’s circulation (e.g. Fig. 1; Par. [0021]).
However, Frederick fails to teach wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave; detecting a presence of partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. Allen is directed towards the accuracy of bilateral photoplethysmography toe pulse measurement technique for the detection of lower limb peripheral arterial disease. Allen teaches it is known to detect partial arterial occlusion in the blood vessel by correlating said partial occlusion to an attenuation of the cardiac component of the perfusion wave (e.g. Page 795, left column, second full paragraph: disease detection using photoplethysmography is possible because the part of the waveform that related to cardiac changes becomes damped, delayed, and diminished with increasing severity of disease.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick with correlating the attenuation of a cardiac component with partial arterial occlusion as taught by Allen in order to provide the predictable results of identifying partial arterial occlusion.
However, Frederick in view of Allen fails to disclose wherein said delay is a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time; (b) a first phase of the perfusion wave and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave, and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion. 
Allen’05 is directed towards the assessment and diagnosis of lower limb peripheral arterial occlusive disease. Allen teaches it is known for the delay to be a peak perfusion delay that includes: (a) an interval from an R wave to a perfusion onset, also referred to as pulse- transit time (e.g. Page 814, lines 2-4); (b) a first phase of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have an initial slow phase of diminishing amplitude – see annotated figure below) and (c) a second phase of the perfusion wave, said second phase being faster than said first phase, up to a peak of the perfusion wave (e.g. Page 815, Figures 1(a) and 1(b) show the timing of a pulse waveform, wherein the pulse waveforms have a fast second phase of increasing amplitude – see annotated figure below), and graphically or numerically displaying a prolongation of said first phase of the perfusion wave, which is slower than said second phase, to graphically or numerically display existence of peripheral artery disease or arterial lesion (e.g. Page 816, Fig. 2(a): the graph showing the data for PTTf (pulse transit time from ECG R wave to pulse foot, i.e. the first phase of the perfusion wave) shows that patients with low grade arterial disease (LG) and high grade arterial disease (HG) have increased timing; Sentence spanning pages 815-817: “Overall, the higher the grade of disease the greater the pulse delay (increased timing)”; Page 814, lines 2-5: describing the different timing acronyms and details: “The good quality pulses were then characterized in terms of timing in seconds (pulse transit time from ECG R wave to pulse foot [PTTf] and to pulse peak [PTTp] and the foot-to-peak rise time [RT]), foot-to-peak amplitude [AMP]”).








Annotated Fig. 1 of Allen’05:

    PNG
    media_image1.png
    855
    827
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen to include the delay being a peak perfusion delay with a pulse transit time, a first phase, and a second phase, and graphically presenting a prolongation of said first phase of the perfusion wave to display existence of peripheral artery disease as taught by Allen’05 in order to provide the predictable results of identifying and displaying the delay in wave propagation.
Claim 12 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claims 13 and 14, Frederick further teaches wherein said sensor comprises an electrocardiogram (ECG) sensor (e.g. Par. [0038]: an ECG signal may be acquired) and wherein said sensor comprises a photo-plethysmography (PPG) sensor (e.g. Par. [0021]: pulse oximeter sensors are used).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05, as applied to claim 1 above, and further in view of Addison et al. (US Patent Application Publication 2010/0016696 – APPLICANT CITED ON IDS, of record), hereinafter Addison. 
Claim 1 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 8, Frederick does not disclose wherein the correlating is done by wavelet coherence analysis, by continuous wavelet transform, or by analysis of a time- frequency domain associated with said delay. 
Addison, in a similar field of endeavor, teaches systems and methods for generating reference signals from a photoplethysmograph signal. Addison teaches it is known for the correlation to be done by continuous wavelet transform (e.g. Abstract; Claims 1 and 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include using continuous wavelet transform for the correlating as taught by Addison in order to provide the predictable results of improved identification and characterization of features within the signal for performing diagnostic calculations (e.g. Par. [0072]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05, as applied to claim 12 above, and further in view of Friedman at al. (US Patent Application Publication 2003/0167012 – APPLICANT CITED ON IDS, of record), hereinafter Friedman. 
Claim 12 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 15, Frederick in view of Allen fails to disclose wherein said sensor comprises an impedance plethysmography (IPG) sensor.
Friedman, in a similar field of endeavor, teaches a continuous, non-invasive technique for measuring blood pressure using impedance plethysmography. Friedman teaches that both PPG and IPG are known non-invasive means for measuring blood pressure (e.g. Abstract, lines 3-5 and lines 8-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include the sensor being an IPG sensor in order to provide the predictable results of non-invasively measuring blood pressure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05, as applied to claim 12 above, and further in view of Morris et al. (US Patent Application Publication 2016/0287172 – APPLICANT CITED ON IDS, of record), hereinafter Morris. 
Claim 12 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 16, Frederick in view of Allen fails to disclose wherein said sensor comprises tonometry sensor.
Morris, in a similar field of technology, teaches a heart-monitoring device. Morris teaches it is known for the sensor to comprise a tonometry sensor (e.g. Abstract: “a radial tonometer configured to output a pressure signal indicating a pulse pressure wave at a user's wrist”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include the sensor comprising a tonometry sensor as taught by Morris in order to provide the predictable results of detecting blood flow propagation through the blood vessels to more accurately assess obstruction in the blood vessel.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US Patent Application Publication 2015/0065827 – APPLICANT CITED ON IDS, of record), hereinafter Frederick, and further in view of Allen at al. (Allen J. et al. A prospective comparison of bilateral photoplethysmography versus the ankle-brachial pressure index for detecting and quantifying lower limb peripheral arterial disease. Journal of Vascular Surgery. 2008 Apr;47(4):794-802. doi: 10.1016/j.jvs.2007.11.057.), hereinafter Allen, and further in view of Allen at al. (Allen J, Oates CP, Lees TA, Murray A. Photoplethysmography detection of lower limb peripheral arterial occlusive disease: a comparison of pulse timing, amplitude and shape characteristics. Physiol Meas. 2005 Oct;26(5):811-21. doi: 10.1088/0967-3334/26/5/018. Epub 2005 Jul 6. PMID: 16088070. – APPLICANT CITED ON IDS, of record), hereinafter Allen’05, as applied to claim 12 above, and further in view of Narasimhan et al. (US Patent Application Publication 2017/0281024, of record), hereinafter Narasimhan.
Claim 12 is obvious over Frederick, Allen, and Allen’05 as indicated above. Regarding claim 17, Frederick in view of Allen fails to disclose wherein said sensor comprises an accelerometer.
Narasimhan, in a similar field of endeavor, teaches a wrist worn accelerometer for blood pressure calculation. Narasimhan teaches it is known for the sensor to comprise an accelerometer (e.g. Abstract: a device for measuring pulse transit time includes an accelerometer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Frederick in view of Allen and Allen’05 to include the sensor comprising a accelerometer as taught by Narasimhan in order to provide the predictable results of detecting when the blood pressure pulse is propagated through the blood vessels to more accurately assess obstruction in the blood vessel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792